DETAILED ACTION

Claim Objections
Claims 1 and 6 are objected to because of the following informalities: 
In claim 1, line 7, remove the underscore (“_____”).
In claim 1, line 10, claim 2, line 2, insert –-rubber-- after “at least one.”
In claim 1, line 13, replace “at least” with –-greater than--.  Appropriate correction is required.
In claim 6, line 4, replace “acrylic-base group” with --acrylic group--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 

In claim 1, line 15, the Applicant recites “a complex viscosity.” What is meant by complex? What are you missing by removing the term complex? In claim 1, line 16, the Applicant recites “in the range in which the rheometer lowest viscosity window is 90 to 180°C.” Is this a temperature range? If so, recite temperature range. Also, what is meant by lowest viscosity window? Is there another viscosity window?

In claim 3, the Applicant recites 100 parts by weight of the binder resin. However, independent claim 1 recites 100 parts by weight in total of the amine compound and the binder resin. Please correct.

Claim 4 is very confusing. Are the claims covering a mixture of repeating units or a mixture or copolymers (e.g., acrylic based rubber and acrylic acid ester copolymer).

Claim 5 is confusing. The silicone-based rubber includes a copolymer that includes repeat units in the alternative that can include an epoxy group, which doesn’t include a silicone.

Claim 13 is unclear. Does the metal laminate comprise a blend of a resin coating layer and a thermosetting resin composition of claim 1 or two separate resin layers? It appears from reading claim 13 the resin coating layer is identical to the thermosetting resin composition of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al., US 2018/0148555 A1 (hereinafter “Moon”). Moon teaches a thermosetting resin composition for coating metal comprising an amine compound (20 to 70 % by wt. cyanate resin) containing an aryl group, a binder resin containing an epoxy resin (20 to 60 wt. %) and a bismaleimide resin (20 to 70 wt. %), an inorganic filler (160 to 350 parts by wt.), acrylic rubber (5 to 20 parts by wt. with a wt. avg. mol. wt. of 300,00 to 650,000) and additive. See Moon, [0009] – [0024]; [0089]. Moon further teaches a metal laminate .

Claims 5 and 7 are allowable.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        




rdh